DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Claims 18-20 are drawn to a “machine readable storage medium”. According to the broadest reasonable interpretation, a “machine readable storage medium” may include signals. Signals are not statutory because they are not limited to a process, machine, article of manufacture or composition of matter. In order to overcome this rejection, Examiner recommends amending the claims to recite a “non-transitory, machine readable storage medium”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,6-8,11-13,15,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over (R2-1807749) (hereinafter “NPL-1”) in view of R2-1807869, (hereinafter “NPL-2”)

Regarding Claim 1, NPL-1 teaches, an apparatus of a user equipment (UE) operable to perform downlink (DL) channel quality measurement reporting, the apparatus comprising: (Page-4 Fig in Section 5.3.3 shows UE and EUTRAN(=eNB) performing RRC connection and Page-3, Assumption 5: Measurement reporting in MSG3 is introduced in REL-14 with possibility of early UE implementation);
one or more processors configured to: 
decode, at the UE, a system information block type y bandwidth reduced (SIBy-BR) received from an eNodeB, wherein the SIB1-BR instructs the UE is to include a DL channel quality measurement report in a message 3 (Msg3) transmitted during a random access procedure between the UE and the 10eNodeB, wherein y is a positive integer greater than or equal to 1; determine, at the UE, a DL channel quality measurement for a DL channel between the UE and the eNodeB; and (Page-3 Assumption-3- Assumption 3: Introduce dcq-Reporting flag in SIB2-NB to enable Downlink Channel Quality (DCQ) in MSG3(=SIB instructs UE). Figure on page2 shows a random-access procedure and MSG3 from UE. Here SIB2-NB (=NB is narrowband or bandwidth reduced SIB2 where y >=1));

a memory interface configured to retrieve from a memory the DL channel quality measurement report (page-5, section 5.1.4 Random Access reception-obtain the MAC PDU to transmit from the "Multiplexing and assembly" entity and store it in the Msg3 buffer.)
NPL-1 des not teach, encode, at the UE, the Msg3 for delivery over an uplink channel to the eNodeB, wherein the Msg3 is delivered during the random-access procedure and includes the DL channel quality measurement report with the DL channel quality measurement; and;
NPL-2 teaches, encode, at the UE, the Msg3 for delivery over an uplink channel to the eNodeB, wherein the Msg3 is delivered during the random-access procedure and includes the DL channel quality measurement report with the DL channel quality measurement; and 
Page-1 RAN2#101bis: RAN2 has discussed DL channel quality reporting in MSG3 and RAN2 agreed that 4 bits, i.e. 15 measured values (codepoint “0000” indicates absence of measurements), are available for the DL channel quality reporting in MSG3, except when MSG3 contains RRCConnectionReestablishmentRequest-NB message for the Control Plane Optimization); 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL-1, encode, at the UE, the Msg3 for delivery over an uplink channel to the eNodeB, wherein the Msg3 is delivered during the random-access procedure and includes the DL channel quality measurement report with the DL channel quality measurement as taught by NPL-2 to add information element or flag to SIB message for control of UE.


Regarding Claim 2, NPL-1 teaches, the apparatus of claim 1, further comprising a transceiver configured to: receive the SIB1-BR from the eNodeB; Page-3 Assumption-3- Assumption 3: Introduce dcq-Reporting flag in SIB2-NB to enable Downlink Channel Quality (DCQ) in MSG3(=from eNB).
and transmit the Msg3 that includes the DL channel quality measurement report to the eNodeB. (page3, Assumption 5: Measurement reporting in MSG3 is introduced in REL-14 with possibility of early UE implementation).

Regarding Claim 3, NPL-1 does not teach, the apparatus of claim 1, wherein the DL channel quality measurement report includes at least one of a repetition number and an aggregation level (AL) used at the UE to decode a hypothetical narrowband physical downlink control channel (NPDCCH) or a Machine Type Communication (MTC) PDCCH (MPDCCH) with a block error ratio (BLER) of less than or equal to 1%.
NPL-2 teaches, the apparatus of claim 1, wherein the DL channel quality measurement report includes at least one of a repetition number and an aggregation level (AL) used at the UE to decode a hypothetical narrowband physical downlink control channel (NPDCCH) or a Machine Type Communication (MTC) PDCCH (MPDCCH) with a block error ratio (BLER) of less than or equal to 1%. (page-3 section2.2- According to RAN1 LS, the downlink channel quality is denoted as the repetition number that the UE needs to decode hypothetical NPDCCH with BLER of 1%., The exact metric is to be defined by RAN4 and the signalling in RAN2. Option 2: 1 to the NPDCCH maximum repetition number in type2-CSS (e.g., 1, 1/2, 1/4, 1/8 …)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL-1, the apparatus of claim 1, wherein the DL channel quality measurement report includes at least one of a repetition number and an aggregation level (AL) used at the UE to decode a hypothetical narrowband physical downlink control channel (NPDCCH) or a Machine Type Communication (MTC) PDCCH (MPDCCH) with a block error ratio (BLER) of less than or equal to 1% as taught by NPL-2 to add information element to SIB message for control of UE.

Regarding Claim 6, The apparatus of claim 1, wherein the one or more processors are configured to: encode a UE capability message for transmission to the eNodeB, wherein the UE capability message indicates that the UE is capable of DL channel quality measurement reporting in Msg3 transmissions to the eNodeB. (NPL-1 page-3-Assumption-4- Assumption 4: Downlink Channel Quality (DCQ) in MSG3 is an optional UE feature without UE capability signaling).

Regarding Claim 7, The apparatus of claim 1, wherein reference resources used for DL channel quality measurement reporting from the UE are not predefined for the UE. (NPL-1 pag1- 
 RAN1 will not define a reference resource for NPDCCH (i.e., the location in time of the “virtual PDCCH”).

Regarding Claim 8, The apparatus of claim 1, wherein the one or more processors are configured 20to determine the DL channel quality measurement for the DL channel based on a Msg2 received from the eNodeB during the random-access procedure, wherein the Msg2 corresponds to a random-access response (RAR) message. (NPL-1, Page2, shows MSG2 as part of a random-access procedure. Page-2 Section-3 Discussion- Thus when the DL channel quality metric would be based on MSG2 measurements only, then such UE is required to re-generate MSG3 to include the measurements. In our view it would be beneficial if RAN4 can define a metric that allows a UE implementation based on MSG2 measurements).

Regarding Claim 11, NPL-1 teaches, an apparatus of an eNodeB operable to decode a downlink (DL) channel quality measurement report received from a user equipment (UE), the apparatus comprising: 
one or more processors configured to: (Page-4 Fig in Section 5.3.3 shows UE and EUTRAN(=eNB) performing RRC connection and Page-3, Assumption 5: Measurement reporting in MSG3 is introduced in REL-14 with possibility of early UE implementation);
wherein the SIB 1-BR instructs the UE to include the DL channel quality measurement report in a message 3 (Msg3) transmitted during a random access procedure between the UE and the eNodeB, wherein y is a positive integer greater than or equal to 1; and 10decode, at the eNodeB, the Msg3 received over an uplink channel from the UE, wherein the Msg3 is delivered during the random access procedure and includes the DL channel quality measurement report; and  (Page-3 Assumption-3- Assumption 3: Introduce dcq-Reporting flag in SIB2-NB to enable Downlink Channel Quality (DCQ) in MSG3(=SIB instructs UE). Figure on page2 shows a random-access procedure and MSG3 from UE. Here SIB2-NB (=NB is narrowband or bandwidth reduced SIB2 where y >=1));
a memory interface configured to send to a memory the DL channel quality measurement report. (page-5, section 5.1.4 Random Access reception-obtain the MAC PDU to transmit from the "Multiplexing and assembly" entity and store it in the Msg3 buffer.)
NPL-1 does not teach, 5 encode, at the eNodeB, a system information block type y bandwidth reduced (SIBy-BR) for transmission to the UE; 
NPL-2 teaches, encode, at the eNodeB, a system information block type y bandwidth reduced (SIBy-BR) for transmission to the UE, Page-1 RAN2#101bis: RAN2 has discussed DL channel quality reporting in MSG3 and RAN2 agreed that 4 bits, i.e. 15 measured values (codepoint “0000” indicates absence of measurements), are available for the DL channel quality reporting in MSG3, except when MSG3 contains RRCConnectionReestablishmentRequest-NB message for the Control Plane Optimization); 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL-1, encode, at the eNodeB, a system information block type y bandwidth reduced (SIBy-BR) for transmission to the UE, as taught by NPL-2 to add information element or flag to SIB message for control of UE.

Regarding Claim 12, NPL-1 teaches, the apparatus of claim 11, further comprising a transceiver configured to: send the SIB1-BR to the UE; and Page-3 Assumption-3- Assumption 3: Introduce dcq-Reporting flag in SIB2-NB to enable Downlink Channel Quality (DCQ) in MSG3(=from eNB).
receive the Msg3 that includes the DL channel quality measurement report from the UE. (page3, Assumption 5: Measurement reporting in MSG3 is introduced in REL-14 with possibility of early UE implementation).

Regarding Claim 13, NPL-1 does not teach, the apparatus of claim 11, wherein the DL channel quality measurement report includes at least one of a repetition number and an aggregation level (AL) used at the UE to decode a hypothetical narrowband physical downlink control channel (NPDCCH) or a Machine Type Communication (MTC) 25PDCCH (MPDCCH) with a block error ratio (BLER) of less than or equal to 1%.
NPL-2 teaches, The apparatus of claim 11, wherein the DL channel quality measurement report includes at least one of a repetition number and an aggregation level (AL) used at the UE to decode a hypothetical narrowband physical downlink control channel (NPDCCH) or a Machine Type Communication (MTC) 25PDCCH (MPDCCH) with a block error ratio (BLER) of less than or equal to 1%(page-3 section2.2- According to RAN1 LS, the downlink channel quality is denoted as the repetition number that the UE needs to decode hypothetical NPDCCH with BLER of 1%., The exact metric is to be defined by RAN4 and the signalling in RAN2. Option 2: 1 to the NPDCCH maximum repetition number in type2-CSS (e.g., 1, 1/2, 1/4, 1/8 …)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL-1, The apparatus of claim 11, wherein the DL channel quality measurement report includes at least one of a repetition number and an aggregation level (AL) used at the UE to decode a hypothetical narrowband physical downlink control channel (NPDCCH) or a Machine Type Communication (MTC) 25PDCCH (MPDCCH) with a block error ratio (BLER) of less than or equal to 1% as taught by NPL-2 to add information element to SIB message for control of UE.

Regarding Claim 15, NPL-1 in view of NPL-2 does not teach, the apparatus of any of claims 11 to 13, wherein the one or more processors are configured to: decode a UE capability message received from the UE, wherein the UE capability message indicates that the UE is capable of DL channel quality measurement reporting in Msg3 transmissions to the eNodeB. (NPL-1 page-3-Assumption-4- Assumption 4: Downlink Channel Quality (DCQ) in MSG3 is an optional UE feature without UE capability signaling).

Regarding Claim 18, At least one machine readable storage medium having instructions embodied thereon for performing downlink (DL) channel quality measurement reporting 15at a user equipment (UE), the instructions when executed by one or more processors at the UE perform the following: (Page-4 Fig in Section 5.3.3 shows UE and EUTRAN(=eNB) performing RRC connection and Page-3, Assumption 5: Measurement reporting in MSG3 is introduced in REL-14 with possibility of early UE implementation);
decoding, at the UE, a system information block type y bandwidth reduced (SIBy-BR) received from an eNodeB, wherein the SIB1-BR instructs the UE is to include a DL channel quality measurement report in a message 3 (Msg3) 20transmitted during a random-access procedure between the UE and the eNodeB, wherein y is a positive integer greater than or equal to 1; determining, at the UE, a DL channel quality measurement for a DL channel between the UE and the eNodeB; and  (Page-3 Assumption-3- Assumption 3: Introduce dcq-Reporting flag in SIB2-NB to enable Downlink Channel Quality (DCQ) in MSG3(=SIB instructs UE). Figure on page2 shows a random-access procedure and MSG3 from UE. Here SIB2-NB (=NB is narrowband or bandwidth reduced SIB2 where y >=1));
NPL-1 des not teach, encoding, at the UE, the Msg3 for delivery over an uplink channel to the 25eNodeB, wherein the Msg3 is delivered during the random-access procedure and includes the DL channel.
NPL-2 teaches, encoding, at the UE, the Msg3 for delivery over an uplink channel to the 25eNodeB, wherein the Msg3 is delivered during the random-access procedure and includes the DL channel quality measurement report with the DL channel quality measurement. Page-1 RAN2#101bis: RAN2 has discussed DL channel quality reporting in MSG3 and RAN2 agreed that 4 bits, i.e. 15 measured values (codepoint “0000” indicates absence of measurements), are available for the DL channel quality reporting in MSG3, except when MSG3 contains RRCConnectionReestablishmentRequest-NB message for the Control Plane Optimization); 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL-1, encoding, at the UE, the Msg3 for delivery over an uplink channel to the 25eNodeB, wherein the Msg3 is delivered during the random-access procedure and includes the DL channel as taught by NPL-2 to add information element or flag to SIB message for control of UE.

Regarding Claim 19, NPL-1 does not teach, The at least one machine readable storage medium of claim 18, wherein the 30DL channel quality measurement report includes at least one of a repetition number and an aggregation level (AL) used at the UE to decode a hypothetical narrowband physical downlink control channel (NPDCCH) or a Machine 48WO 2020/028865PCT/US2019/044991 Type Communication (MTC) PDCCH (MPDCCH) with a block error ratio (BLER) of less than or equal to 1%.
NPL-2 teaches, The at least one machine readable storage medium of claim 18, wherein the 30DL channel quality measurement report includes at least one of a repetition number and an aggregation level (AL) used at the UE to decode a hypothetical narrowband physical downlink control channel (NPDCCH) or a Machine 48WO 2020/028865PCT/US2019/044991 Type Communication (MTC) PDCCH (MPDCCH) with a block error ratio (BLER) of less than or equal to 1%.(page-3 section2.2- According to RAN1 LS, the downlink channel quality is denoted as the repetition number that the UE needs to decode hypothetical NPDCCH with BLER of 1%., The exact metric is to be defined by RAN4 and the signalling in RAN2. Option 2: 1 to the NPDCCH maximum repetition number in type2-CSS (e.g., 1, 1/2, 1/4, 1/8 …)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL-1, The at least one machine readable storage medium of claim 18, wherein the 30DL channel quality measurement report includes at least one of a repetition number and an aggregation level (AL) used at the UE to decode a hypothetical narrowband physical downlink control channel (NPDCCH) or a Machine 48WO 2020/028865PCT/US2019/044991 Type Communication (MTC) PDCCH (MPDCCH) with a block error ratio (BLER) of less than or equal to 1% as taught by NPL-2 to add information element to SIB message for control of UE.

Claim(s) 5,20 are rejected under 35 U.S.C. 103 as being unpatentable over (R2-1807749) (hereinafter “NPL-1”) in view of R2-1807869, (hereinafter “NPL-2”)
In further view of 3GPP TS 38.321 version 15.3.0 Release 15 (hereinafter “NPL-3”) 

Regarding Claim 5, NPL-1 in view of NPL-2 does not teach, the apparatus of any of claims 1 to 3, wherein the one or more processors are 5configured to: encode the Msg3 for delivery to the eNodeB using a media access control (MAC) control element (CE) or two unused media access control (MAC) subheader fields when early data termination (EDT) is not employed at the eNodeB, wherein the MAC CE is identified using a reserved logical channel identifier (LCID).
NPL-3 teaches, The apparatus of any of claims 1 to 3, wherein the one or more processors are 5configured to: encode the Msg3 for delivery to the eNodeB using a media access control (MAC) control element (CE) or two unused media access control (MAC) subheader fields when early data termination (EDT) is not employed at the eNodeB, 5.1.5-page 20- “Contention Resolution”- 2> if the C-RNTI MAC CE was included in Msg3.
wherein the MAC CE is identified using a reserved logical channel identifier (LCID) (6.1.2- page 51- A MAC subheader except for fixed sized MAC CE, padding, and a MAC SDU containing UL CCCH consists of the four header fields R/F/LCID/L. A MAC subheader for fixed sized MAC CE, padding, and a MAC SDU containing UL CCCH consists of the two header fields R/LCID).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL-1 in view of NPL-2 the apparatus of any of claims 1 to 3, wherein the one or more processors are 5configured to: encode the Msg3 for delivery to the eNodeB using a media access control (MAC) control element (CE) or two unused media access control (MAC) subheader fields when early data termination (EDT) is not employed at the eNodeB, wherein the MAC CE is identified using a reserved logical channel identifier (LCID) as taught by NPL-3  to add information element to SIB message for control of UE.

Regarding Claim 20, NPL-1 in view of NPL-2 does not teach, the at least one machine readable storage medium of claim 18, further 5comprising instructions when executed perform the following: encoding the Msg3 for delivery to the eNodeB using a media access control (MAC) control element (CE) when early data termination (EDT) is employed at the eNodeB, 
NPL-3 teaches, the at least one machine readable storage medium of claim 18, further 5comprising instructions when executed perform the following: encoding the Msg3 for delivery to the eNodeB using a media access control (MAC) control element (CE) when early data termination (EDT) is employed at the eNodeB (5.1.5-page 21- “Contention Resolution”- 2> if the C-RNTI MAC CE was included in Msg3.
wherein the MAC CE is identified using a reserved logical channel identifier (LCID) (6.1.2- page 51- A MAC subheader except for fixed sized MAC CE, padding, and a MAC SDU containing UL CCCH consists of the four header fields R/F/LCID/L. A MAC subheader for fixed sized MAC CE, padding, and a MAC SDU containing UL CCCH consists of the two header fields R/LCID).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL-1 in view of NPL-The at least one machine readable storage medium of claim 18, further 5comprising instructions when executed perform the following: encoding the Msg3 for delivery to the eNodeB using a media access control (MAC) control element (CE) when early data termination (EDT) is employed at the eNodeB wherein the MAC CE is identified using a reserved logical channel identifier (LCID) as taught by NPL-3  to add information element to SIB message for control of UE.

Claim(s) 9,16 are rejected under 35 U.S.C. 103 as being unpatentable over (R2-1807749) (hereinafter “NPL-1”) in view of R2-1807869, (hereinafter “NPL-2”) in further view of R2-1807276(hereinafter “NPL-4”)

Regarding Claim 9, NPL-1 in view of NPL-2 does not teach, the apparatus of any of claims 1 to 3, wherein the UE is configured for DL 25channel quality reporting in Msg3 in an enhanced Machine Type Communication (eMTC) system.
NPL-4 teaches, the apparatus of any of claims 1 to 3, wherein the UE is configured for DL 25channel quality reporting in Msg3 in an enhanced Machine Type Communication (eMTC) system. (NPL-4-Page2-RAN2#100- For EDT indication, PRACH resources can be configured as in legacy eMTC or NB-IoT with respect to physical layer resources, preambles/subcarriers). 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL-1 in view of NPL-2 The apparatus of any of claims 1 to 3, wherein the UE is configured for DL 25channel quality reporting in Msg3 in an enhanced Machine Type Communication (eMTC) system as taught by NPL-4 to add eMTC system for channel quality adjustments.

Regarding Claim 16, NPL-1 in view of NPL-2 does not teach, the apparatus of any of claims 11 to 13, wherein the eNodeB is included in an enhanced Machine Type Communication (eMTC) system.
NPL-4 teaches, the apparatus of any of claims 11 to 13, wherein the eNodeB is included in an enhanced Machine Type Communication (eMTC) system. (NPL-3-Page2-RAN2#100- For EDT indication, PRACH resources can be configured as in legacy eMTC or NB-IoT with respect to physical layer resources, preambles/subcarriers). 
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL-1 in view of NPL-2 The apparatus of any of claims 11 to 13, wherein the eNodeB is included in an enhanced Machine Type Communication (eMTC) system as taught by NPL-4 to add eMTC system for channel quality adjustments.

Claim(s) 10,17 are rejected under 35 U.S.C. 103 as being unpatentable over (R2-1807749) (hereinafter “NPL-1”) in view of R2-1807869, (hereinafter “NPL-2”) in further view R1-1805407(hereinafter “NPL-5”)

Regarding Claim 10, NPL-1 in view of NPL-2 does not teach, the apparatus of any of claims 1 to 3, wherein the UE is configured for DL channel quality reporting in Msg3 for an anchor carrier or a non-anchor carrier 30in a narrowband Internet of Things (NB-IoT) system.
NPL-5 teaches, the apparatus of any of claims 1 to 3, wherein the UE is configured for DL channel quality reporting in Msg3 for an anchor carrier or a non-anchor carrier 30in a narrowband Internet of Things (NB-IoT) system. (Page1-1,” Overall Description”- During RAN1#92bis, RAN1 made the following agreements regarding NB-IoT downlink channel quality report: For the downlink channel quality reporting in msg3).
 It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL-1 in view of NPL-2 the apparatus of any of claims 1 to 3, wherein the UE is configured for DL channel quality reporting in Msg3 for an anchor carrier or a non-anchor carrier 30in a narrowband Internet of Things (NB-IoT) system as taught by NPL-5 to add NB-IoT system for channel quality adjustments.

Regarding Claim 17, NPL-1 in view of NPL-2 does not teach, the apparatus of claim 11, wherein the DL channel quality report in the Msg3 10is for an anchor carrier or a non-anchor carrier in a narrowband Internet of Things (NB-IoT) system.
NPL-5 teaches, the apparatus of claim 11, wherein the DL channel quality report in the Msg3 10is for an anchor carrier or a non-anchor carrier in a narrowband Internet of Things (NB-IoT) system. (Page1-1,” Overall Description”- During RAN1#92bis, RAN1 made the following agreements regarding NB-IoT downlink channel quality report: For the downlink channel quality reporting in msg3).
 It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL-1 in view of NPL-2 The apparatus of claim 11, wherein the DL channel quality report in the Msg3 10is for an anchor carrier or a non-anchor carrier in a narrowband Internet of Things (NB-IoT) system as taught by NPL-5 to add NB-IoT system for channel quality adjustments.

Claim(s) 4,14 are rejected under 35 U.S.C. 103 as being unpatentable over (R2-1807749) (hereinafter “NPL-1”) in view of R2-1807869, (hereinafter “NPL-2”)
in further view of 3GPP TS 38.321 version 15.3.0 Release 15 (hereinafter “NPL-3”) in further view of R2-1807276(hereinafter “NPL-4”)

Regarding Claim 4, NPL-1 in view of NPL-2 does not teach, The apparatus of any of claims 1 to 3, wherein the one or more processors are configured to: encode the Msg3 for delivery to the eNodeB using a media access control (MAC) control element (CE) when early data termination 45WO 2020/028865PCT/US2019/044991 (EDT) is employed at the eNodeB; wherein the MAC CE is identified using a reserved logical channel identifier (LCID).
NPL-4 teaches, The apparatus of any of claims 1 to 3, wherein the one or more processors are configured to: encode the Msg3 for delivery to the eNodeB using a media access control (MAC) control element (CE) when early data termination 45WO 2020/028865PCT/US2019/044991 (EDT) is employed at the eNodeB,.(page-16 ,1> else if the UE is establishing the RRC connection for mobile terminating calls: 
3> inform upper layers about the failure to establish the RRC connection or failure to resume the RRC connection with suspend indication (=early termination) and that access barring for mobile terminating calls is applicable, upon which the procedure ends;  
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL-1 in view of NPL-2, The apparatus of any of claims 1 to 3, wherein the one or more processors are configured to: encode the Msg3 for delivery to the eNodeB using a media access control (MAC) control element (CE) when early data termination 45WO 2020/028865PCT/US2019/044991 (EDT) is employed at the eNodeB as taught by NPL-4 to add MAC control element into MSG3 for better control of MAC parameters in case of early termination.
NPL-1, NPL-2 and NPL-4 do not teach, wherein the MAC CE is identified using a reserved logical channel identifier (LCID).
NPL-3 teaches, wherein the MAC CE is identified using a reserved logical channel identifier (LCID) (6.1.2- page 51-A MAC subheader except for fixed sized MAC CE, padding, and a MAC SDU containing UL CCCH consists of the four header fields R/F/LCID/L. A MAC subheader for fixed sized MAC CE, padding, and a MAC SDU containing UL CCCH consists of the two header fields R/LCID).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL-1 in view of NPL-2 and further view of NPL-4, wherein the MAC CE is identified using a reserved logical channel identifier (LCID) as taught by NPL-3 to add LCID as an identifier for better identification of channel.

Regarding Claim 14, NPL-1 in view of NPL-2 does not teach, the apparatus of any of claims 11 to 13, wherein the Msg3 is received at the eNodeB via a media access control (MAC) control element (CE) when early 30data termination (EDT) is employed at the eNodeB, wherein the MAC CE is identified using a reserved logical channel identifier (LCID).
NPL-4 teaches, the apparatus of any of claims 11 to 13, wherein the Msg3 is received at the eNodeB via a media access control (MAC) control element (CE) when early 30data termination (EDT) is employed at the eNodeB, (page-16 ,1> else if the UE is establishing the RRC connection for mobile terminating calls: 
3> inform upper layers about the failure to establish the RRC connection or failure to resume the RRC connection with suspend indication (=early termination) and that access barring for mobile terminating calls is applicable, upon which the procedure ends;  
NPL-3 teaches, wherein the MAC CE is identified using a reserved logical channel identifier (LCID) (6.1.2- page 51-A MAC subheader except for fixed sized MAC CE, padding, and a MAC SDU containing UL CCCH consists of the four header fields R/F/LCID/L. A MAC subheader for fixed sized MAC CE, padding, and a MAC SDU containing UL CCCH consists of the two header fields R/LCID).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of NPL-1 in view of NPL-2, The apparatus of any of claims 11 to 13, wherein the Msg3 is received at the eNodeB via a media access control (MAC) control element (CE) when early 30data termination (EDT) is employed at the eNodeB as taught by NPL-3 and NPL-4 to add information element to SIB message for control of UE.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANINDITA SEN/Examiner, Art Unit 2478               

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478